Citation Nr: 1119703	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty training from November 1976 to October 1977, and on active duty from November 1977 to June 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Baltimore, Maryland Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied a TDIU.

In an April 2011 hearing before the undersigned Veterans Law Judge, at the Board's offices in Washington, DC, the Veteran stated he had a "claim in" for service connection for a psychiatric disability.  There is no record of this claim in the claims file.  Thus, the issue of service connection for psychiatric disability has been raised by the record, but it is unclear whether such claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for clarification and any appropriate action deemed necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities of the feet, right knee, and low back make him unable to secure or follow a substantially gainful occupation.  He asserts that the service-connected disabilities would make him unemployable even without his other, non-service-connected disabilities that contribute to his unemployed status.  The Board notes that the Veteran receives Social Security Administration benefits for a primary disorder of polysubstance abuse resulting in a cerebrovascular accident and a secondary disorder of antisocial personality disorder.  

The Veteran has had VA medical examinations with respect to other claims, but he has not had an examination that directly addresses the effect of his service-connected disabilities on his capacity for employment.  Thus, the Board finds it appropriate to remand the case for a VA examination with an opinion addressing the likely effect of the Veteran's service-connected disabilities on his employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since November 2009 from the Baltimore VA Medical Center.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to address the likely effects of current service connected disabilities on the Veteran's employability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The Veteran is service-connected for status post triple arthrodesis right foot with bilateral pes planus, right chondromalacia, and chronic lumbosacral strain.  He receives Social Security disability benefits due to the effects of a stroke and a personality disorder, but service connection has not been established for those conditions.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation, without regard to age or nonservice connected disability.  

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


